DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1, Subspecies A in the reply filed on 11/23/2020 is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive.  

The applicant has amended claim 30 in order to overcome the restriction between Invention I (Claims 1-29) and Invention II (Claims 30-33).  Such restriction overcomes the restriction between Invention I and Invention II.  Therefore, the species restriction is proper for all of the claims 1-33.

Based on the arguments presented by the Applicant and on the prior art relied upon in the rejections presented below, Species 2 and Species 5 are proper to be examined along with elected Species 1.  Therefore, Species 1 (directed to deriving a resonant frequency), Species 2 (directed to deriving the quality factor), and Species 5 (deriving at least two parameters from the response) are hereby examined.

Species 3 and 4 are not properly examined along with Species 1, 2 and 5.  The combination of Species 1, 2 and 5 is mutually exclusive to both species 3 and 4, thus 

Based on the arguments presented by the Applicant, the applicant has elected subspecies A which is directed to claims 6 and 21.  However, due to the found prior art, claims 4-5 and 19-20 (directed to subspecies C) is also proper for examination.

In conclusion, based on the claim amendments, the presented arguments and the prior art found, claims 1-6, 8-12, 15-21, 23-27 and 29-33 are hereby elected for examination.

The election of claims 1-6, 8-12, 15-21, 23-27 and 29-33 is made final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  
- Claim 12 states “a driving stage of the response”.  Should be written as “a driving stage of the response”.


Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8-9, 15-19, 23-24, 29-30 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakao et al. (US 2019/0337015; “Nakao”; for the usage of the effectively filed date, the English machine translation for JP 2017-011456 is provided herewith).
Regarding claim 1, Nakao teaches a sensor (100; Figure 1) that comprises: a piezoelectric transducer (120; Figure 1; [0034]); and a controller (110, 140-150 and 200; Figure 1) that drives ([0033 and 0036]) the piezoelectric transducer (120) to generate 

Regarding claim 2, Nakao teaches wherein the set of potential states including normal (the absence of an anomaly is a normal state; [0042-0043]), loaded (loaded with water droplets or mud; [0042-0043]), impeded (impeded with water droplets or mud; [0042-0043]), and defective (when the water droplets or mud adhered to the transducer, the transducer will provide a defective measurement; [0042-0043]).

Regarding claim 3, Nakao teaches wherein part of identifying a corresponding transducer state (the state(s) when water droplets or mud adheres to the transducer 120; [0042-0043]), the controller (110, 140-150 and 200; Figure 1) derives a resonant frequency (the receive signal is used to determine a resonant frequency from the receive signal using resonant frequency measuring circuit 250, where the resonant frequency is used to determine the anomaly of the transducer 120; [0040 and 0042-0043]) from the response (receive signal; [0037]).



Regarding claim 8, Nakao teaches wherein as part of identifying a corresponding transducer state (the state(s) when water droplets or mud adheres to the transducer 120; [0042-0043]), the controller (110, 140-150 and 200; Figure 1) derives a quality factor (using the Q-factor calculating circuit; [0040-0043, 0054 and 0056]) from the response (Q-factor is determined by using the receive signal; [0040-0043, 0054, 0056]).

Regarding claim 9, Nakao teaches wherein the controller (110, 140-150 and 200; Figure 1) measures the quality factor ([0040-0043, 0054 and 0056]) during the reverberation stage of the response (Q factor is calculated from the reverberation signal in the receive signal; Abstract; [0041, 0056]).

Regarding claim 15, Nakao teaches wherein as part of identifying a corresponding transducer state (the state(s) when water droplets or mud adheres to the transducer 120; [0042-0043]), the controller (110, 140-150 and 200; Figure 1) derives at least two parameters (Q-factor and resonant frequency; Abstract; [0040-0042, 0054-0056]) of the piezoelectric transducer (120; Figure 1) from the response (the resonant 


	Regarding claim 16, Nakao teaches a method (paragraphs [0033-0043] describes the operation of the transducer 120 and determining an anomaly of the transducer 120) of operating a piezoelectric-based sensor (120; Figure 1), the method ([0033-0043]) comprising: driving ([0003 and 0036]) a piezoelectric transducer (120; Figure 1; [0034]) to generate a burst of acoustic energy (ultrasonic waves, i.e. bursts of acoustic energy; [0033 and 0035]); monitoring a response (due to the driving of the transducer 120, a receive signal is obtained; [0037]) of the piezoelectric transducer (120) to said driving ([0003 and 0036]); identifying, based on said response (receive signal; [0037]), a corresponding transducer state (the state(s) when water droplets or mud adheres to the transducer 120; [0042-0043]) from a set of potential states (when water droplets or mud adheres to the transducer 120; [0042-0043]) including multiple transducer fault states ([0042-0043]); and if the transducer state is a fault state (when water droplets or mud is adhered to the transducer 120; [0042-0043]), reporting that fault state (the stated of water droplets or mud adhered to the transducer 120 is reports to a user when the of the occurrence of the anomaly is present; [0042-0043]).

Regarding claim 17, Nakao teaches wherein the set of potential states including normal (the absence of an anomaly is a normal state; [0042-0043]), loaded (loaded with water droplets or mud; [0042-0043]), impeded (impeded with water droplets or mud; 

Regarding claim 18, Nakao teaches said identifying (the state(s) when water droplets or mud adheres to the transducer 120; [0042-0043]) includes deriving a resonant frequency (the receive signal is used to determine a resonant frequency from the receive signal using resonant frequency measuring circuit 250, where the resonant frequency is used to determine the anomaly of the transducer 120; [0040 and 0042-0043]) from the response (receive signal; [0037]).

Regarding claim 19, Nakao teaches wherein said deriving (the state(s) when water droplets or mud adheres to the transducer 120; [0042-0043]) includes measuring the resonant frequency (the receive signal is used to determine a resonant frequency from the receive signal using resonant frequency measuring circuit 250, where the resonant frequency is used to determine the anomaly of the transducer 120; [0040 and 0042-0043]) during a reverberation stage of the response (Abstract; [0041; 0055]).


Regarding claim 23, Nakao teaches wherein said identifying (the state(s) when water droplets or mud adheres to the transducer 120; [0042-0043]) includes deriving a quality factor (using the Q-factor calculating circuit; [0040-0043, 0054 and 0056]) from the response (Q-factor is determined by using the receive signal; [0040-0043, 0054, 0056]).

Regarding claim 24, Nakao teaches wherein said deriving includes measuring the quality factor ([0040-0043, 0054 and 0056]) during a reverberation stage of the response ((Q factor is calculated from the reverberation signal in the receive signal; Abstract; [0041, 0056]).

Regarding claim 29, Nakao teaches wherein said identifying (the state(s) when water droplets or mud adheres to the transducer 120; [0042-0043]) includes deriving at least two parameters (Q-factor and resonant frequency; Abstract; [0040-0042, 0054-0056]) of the piezoelectric transducer (120; Figure 1) from the response (the resonant frequency and the Q factor are determined based on the receiving signal; Abstract; [0040-0042, 0054-0056]).

Regarding claim 30, Nakao teaches a controller (110, 140-150 and 200; Figure 1) for a piezoelectric transducer (120; Figure 1; [0034]), the controller (110, 140-150 and 200) comprising: a transmitter (116; [0033]) to drive a piezoelectric transducer (120; Figure 1) to generate bursts of acoustic energy (ultrasonic waves, i.e. bursts of acoustic energy, are produced throughout time; [0035]); a receiver (122 and 130; Figure 1; [0034 and 0037]) to sense a response (due to the driving of the transducer 120, a receive signal is obtained or sensed by elements 122 and 130; [0037]) of the piezoelectric transducer (120) to said driving (due to the driving of the transducer 120, a receive signal is obtained or sensed by elements 122 and 130; [0037]); and a core logic circuit (112, 114, 140-150 and 200; Figure 1) coupled to the transmitter (116; Figure 1) and to 

Regarding claim 32, Nakao teaches wherein the receiver (122 and 130; Figure 1) senses the response (receive signal; Abstract, [0041]) during a reverberation period (Abstract, [0041]) of the piezoelectric transducer (120; Figure 1) after the transmitter (166; Figure 1) completes a carrier signal pulse (the reverberation signal in the receive signal is obtained by elements 122 and 130 after the signal generating circuit 116 applies to the drive signal, i.e. carrier signal pulse, to the transducer 120; [0033 and 0058]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 10, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao.
Regarding claim 5, Nakao teaches in the embodiment of Figure 1 to measuring the resonant frequency (the receive signal is used to determine a resonant frequency from the receive signal using resonant frequency measuring circuit 250, where the resonant frequency is used to determine the anomaly of the transducer 120; [0040 and 0042-0043]) but does not expressly teach wherein the controller shorts the piezoelectric transducer while measuring the resonant frequency.
However, Nakao teaches in the embodiment of Figure 11 wherein the controller (110, 140-150 and 200; Figure 111) shorts ([0078-0079 and 0084]) the piezoelectric transducer (120; Figure 11) while measuring the resonant frequency ([0078-0079 and 0084]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Nakao’s embodiment of Figure 11 teaching shorting of the piezoelectric transducer while measuring the resonant frequency implemented in Nakao’s controller of the embodiment of Figure 1 in order to eliminate the influence of the impedance of the transmitting circuit when  measuring the resonant frequency, thus improving accuracy in measuring the resonant frequency and improving the accuracy in detecting an anomaly associated with adhesion of water droplets and mud to the transducer (See Nakao [0084]). 

Regarding claim 10, Nakao teaches in the embodiment of Figure 1 to measuring the quality factor ([0040-0043, 0054 and 0056]) but does not expressly teach wherein the controller shorts the piezoelectric transducer while measuring the quality factor.
However, Nakao teaches in the embodiment of Figure 11 wherein the controller (110, 140-150 and 200; Figure 111) shorts ([0078-0079 and 0084]) the piezoelectric transducer (120; Figure 11) while measuring the quality factor ([0078-0079 and 0084]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Nakao’s embodiment of Figure 11 teaching shorting of the piezoelectric transducer while measuring the quality factor implemented in Nakao’s controller of the embodiment of Figure 1 in order to eliminate the influence of the impedance of the transmitting circuit when  measuring the resonant frequency, thus improving accuracy in measuring the resonant frequency and improving the accuracy in detecting an anomaly associated with adhesion of water droplets and mud to the transducer (See Nakao [0084]). 

Regarding claim 20, Nakao teaches in the embodiment of Figure 1 deriving the resonant frequency (the receive signal is used to determine a resonant frequency from the receive signal using resonant frequency measuring circuit 250, where the resonant frequency is used to determine the anomaly of the transducer 120; [0040 and 0042-0043]) but does not expressly teach wherein the deriving includes shorting the piezoelectric transducer while measuring the resonant frequency.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Nakao’s embodiment of Figure 11 teaching shorting of the piezoelectric transducer while measuring Nakao’s resonant frequency of the embodiment of Figure 1 in order to eliminate the influence of the impedance of the transmitting circuit when  measuring the resonant frequency, thus improving accuracy in measuring the resonant frequency and improving the accuracy in detecting an anomaly associated with adhesion of water droplets and mud to the transducer (See Nakao [0084]). 

Regarding claim 25, Nakao teaches in the embodiment of Figure 1 to deriving the quality factor ([0040-0043, 0054 and 0056]) but does not expressly teach wherein the deriving includes shorting the piezoelectric transducer while measuring the quality factor.
However, Nakao teaches in the embodiment of Figure 11 wherein the deriving (deriving of the quality factor; [0078-0079 and 0084]) includes shorting ([0078-0079 and 0084]) the piezoelectric transducer (120; Figure 11) while measuring the quality factor ([0078-0079 and 0084]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Nakao’s embodiment of Figure 11 . 

Claims 6, 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao in view of Zhang et al. (US 20160061652; “Zhang”).
Regarding claim 6, Nakao teaches wherein the controller (110, 140-150 and 200; Figure 1) measures the resonant frequency (the receive signal is used to determine a resonant frequency from the receive signal using resonant frequency measuring circuit 250, where the resonant frequency is used to determine the anomaly of the transducer 120; [0040 and 0042-0043]).
Nakao teaches measuring the resonant frequency and the piezoelectric transducer but does not expressly teach measuring the resonant frequency during a driving stage of the response by comparing phases of current and voltage supplied to the transducer. 
However, Zhang teaches measuring the resonant frequency ([0011, 0106-0110, 0119, 0132]) during a driving stage (when applying a driving frequency; [0011, 0106-0110, 0119, 0132]) of the response (the current and the voltage phases obtained when the transducer is operated; [0011, 0106-0110, 0119, 0132]) by comparing phases of current and voltage (the phases of the current and voltage are measured and adjusted 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Zhang’s manner of measuring the resonant frequency implemented by Nakao’s controller in order to provide a secondary/backup manner to obtain the resonant frequency of the transducer in the event that Nakao’s manner of obtaining the resonant frequency fails thus increasing the reliability of system; also, by having the secondary/backup manner of obtaining the resonant frequency of the transducer, the resonant frequency obtain through the use of the voltage and current phases can be used as a reference/ true value of the resonant frequency of the transducer and comparing the resonant frequency obtained through the received signal to said reference/true value in order to determine whether the transducer is actually operating at its actual resonant frequency thus increasing the efficiency and reliability of the system.

Regarding claim 21, Nakao teaches measuring the resonant frequency (the receive signal is used to determine a resonant frequency from the receive signal using resonant frequency measuring circuit 250, where the resonant frequency is used to determine the anomaly of the transducer 120; [0040 and 0042-0043]).

However, Zhang teaches measuring ([0011, 0106-0110, 0119, 0132]) occurs during a driving stage (when applying a driving frequency; [0011, 0106-0110, 0119, 0132]) of the response (the current and the voltage phases obtained when the transducer is operated; [0011, 0106-0110, 0119, 0132]) and includes comparing phases of current and voltage (the phases of the current and voltage are measured and adjusted until a phase difference between the voltage and current are within a predefined range of -2 degrees and + 2 degrees, this range is indicative that the transducer is operating at its resonant frequency and the frequency of the transducer operating when the phase difference is within said range is indicative of the resonant frequency of the transducer; [0011, 0106-0110, 0119, 0132]) supplied to the transducer ([0107]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Zhang’s manner of measuring the resonant frequency implemented in Nakao’s step of measuring resonant frequency in order to provide a secondary/backup manner to obtain the resonant frequency of the transducer in the event that Nakao’s manner of obtaining the resonant frequency fails thus increasing the reliability of system; also, by having the secondary/backup manner of obtaining the resonant frequency of the transducer, the resonant frequency obtain through the use of the voltage and current phases can be used as a reference/ true 

Regarding claim 31, Nakao teaches the transmitter (116; [0033]) drives the piezoelectric transducer (120; Figure 1) with a carrier signal pulse (the reverberation signal in the receive signal is obtained by elements 122 and 130 after the signal generating circuit 116 applies to the drive signal, i.e. carrier signal pulse, to the transducer 120; [0033 and 0058]).
Nakao teaches the receiver and the transmitter driving the piezoelectric transducer but does not expressly teaches wherein the receiver senses the response while the transducer is driven.
However, Zhang teaches the receiver (1; Figure 4; [0208]) senses the response ([0011, 0106-0110, 0119, 0132]) while the transducer ([0107]) is driven (when applying a driving frequency; [0011, 0106-0110, 0119, 0132]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Zhang’s manner of sensing the response while Nakao’s piezoelectric transducer is driven in order to provide a secondary/backup manner to obtain/measure the resonant frequency of the transducer in the event that Nakao’s manner of obtaining the resonant frequency fails thus increasing the reliability of system; also, by having the secondary/backup manner of obtaining the resonant frequency of the transducer, the resonant frequency obtain .

Claims 11-12 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao in view of Zhang in further view of Kiefer et al. (US 6,035,696; “Kiefer”).
Regarding claim 11, Nakao teaches the controller (110, 140-150 and 200; Figure 1) measures the quality factor (using the Q-factor calculating circuit; [0040-0043, 0054 and 0056]).
Nakao teaches measuring the resonant frequency and the quality factor during the reverberation stage of the response but does not expressly teach measuring either during the driving stage.
However, Zhang teaches measuring the resonant frequency ([0011, 0106-0110, 0119, 0132]) during the driving stage (when applying a driving frequency; [0011, 0106-0110, 0119, 0132]) of the response (the current and the voltage phases obtained when the transducer is operated; [0011, 0106-0110, 0119, 0132]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Zhang’s manner of measuring the resonant frequency implemented by Nakao’s controller in order to provide a secondary/backup manner to obtain the resonant frequency of the transducer in the event that Nakao’s manner of obtaining the resonant frequency fails thus increasing the 
The combination of Nakao and Zhang teach measuring the resonant frequency during the driving stage but does not expressly teach the quality factor during the driving stage.
However, Kiefer states that the quality factor (Figure 3; Column 5, Lines 21-26) is determined based on the measured resonant frequency (Figure 3 demonstrates the center frequency, i.e. resonant frequency, of the transducer and the width/sharpness of the resonant frequency, i.e. quality factor; Column 5, Lines 21-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Kiefer’s quality factor determined based on Nakao’s and Zhang’s resonant frequency measured during the driving stage in order to determine in which operating frequencies higher or lower than the resonant frequency of the transducer will permit the transducer to continue to emit ultrasonic waves, thus knowing what are the operating capabilities of the transducer.

**Note:*** The combination of Nakao, Zhang and Kiefer will result in the measurement of the quality factor during the driving stage of the response.

Regarding claim 12, the combination of Nakao, Zhang and Kiefer teaches  wherein the controller (110, 140-150 and 200; Figure 1: Nakao) measures the quality factor ([0040-0043, 0054 and 0056]: Nakao and Figure 3; Column 5, Lines 21-26: Kiefer) during a driving stage (when applying a driving frequency; [0011, 0106-0110, 0119, 0132]: Zhang) of the response ([0011, 0106-0110, 0119, 0132]: Zhang) by measuring the frequency dependence of the response (Figure 3 demonstrates the center frequency, i.e. resonant frequency, of the transducer and the width/sharpness of the resonant frequency, i.e. quality factor; where, the frequency dependence is obtained due to the width/sharpness of the resonant frequency, i.e. quality factor; Column 5, Lines 21-26).

Regarding claim 26, Nakao teaches wherein said deriving includes measuring the quality factor (using the Q-factor calculating circuit; [0040-0043, 0054 and 0056]).
Nakao teaches measuring the resonant frequency and the quality factor during the reverberation stage of the response but does not expressly teach measuring either during the driving stage.
However, Zhang teaches measuring the resonant frequency ([0011, 0106-0110, 0119, 0132]) during the driving stage (when applying a driving frequency; [0011, 0106-0110, 0119, 0132]) of the response (the current and the voltage phases obtained when the transducer is operated; [0011, 0106-0110, 0119, 0132]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Zhang’s measuring of the resonant 
The combination of Nakao and Zhang teach measuring the resonant frequency during the driving stage but does not expressly teach the quality factor during the driving stage.
However, Kiefer states that the quality factor (Figure 3; Column 5, Lines 21-26) is determined based on the measured resonant frequency (Figure 3 demonstrates the center frequency, i.e. resonant frequency, of the transducer and the width/sharpness of the resonant frequency, i.e. quality factor; Column 5, Lines 21-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Kiefer’s quality factor determined based on Nakao’s and Zhang’s resonant frequency measured during the driving stage in order to determine in which operating frequencies higher or lower than the resonant frequency of the transducer will permit the transducer to continue to emit ultrasonic waves, thus knowing what are the operating capabilities of the transducer.

**Note:*** The combination of Nakao, Zhang and Kiefer will result in the measurement of the quality factor during the driving stage of the response.

Regarding claim 27, the combination of Nakao, Zhang and Kiefer teaches  wherein the controller (110, 140-150 and 200; Figure 1: Nakao) measures the quality factor ([0040-0043, 0054 and 0056]: Nakao and Figure 3; Column 5, Lines 21-26: Kiefer) during a driving stage (when applying a driving frequency; [0011, 0106-0110, 0119, 0132]: Zhang) of the response ([0011, 0106-0110, 0119, 0132]: Zhang) by measuring the frequency dependence of the response (Figure 3 demonstrates the center frequency, i.e. resonant frequency, of the transducer and the width/sharpness of the resonant frequency, i.e. quality factor; where, the frequency dependence is obtained due to the width/sharpness of the resonant frequency, i.e. quality factor; Column 5, Lines 21-26).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Nakao in view of Zhang in further view of Pado (US 2007/0034009).
Regarding claim 33, Nakao teaches the transmitter (116; [0033]) drives the piezoelectric transducer (120; Figure 1) with a signal (the signal generating circuit 116 applies to the drive signal to the transducer 120; [0033 and 0058]).
Nakao teaches the receiver and the transmitter driving the piezoelectric transducer but does not expressly teaches wherein the receiver senses the response while the transducer is driven and the signal being a chirp signal.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Zhang’s manner of sensing the response while Nakao’s piezoelectric transducer is driven in order to provide a secondary/backup manner to obtain/measure the resonant frequency of the transducer in the event that Nakao’s manner of obtaining the resonant frequency fails thus increasing the reliability of system; also, by having the secondary/backup manner of obtaining the resonant frequency of the transducer, the resonant frequency obtain through the use of the voltage and current phases can be used as a reference/ true value of the resonant frequency of the transducer and comparing the resonant frequency obtained through the received signal to said reference/true value in order to determine whether the transducer is actually operating at its actual resonant frequency thus increasing the efficiency and reliability of the system.
The combination of Nakao and Zhang teaches the piezoelectric transducer driven with a signal but does not expressly teaches the signal being a chirp signal.
However, Pado teaches the signal being a chirp signal ([0018-0019 and 0022]).It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Pados’ chirp signal to drive Nakao and Zhang’s piezoelectric transducer since it is known that any type of excitation can be used in order to drive/excite the piezoelectric transducer; furthermore, the use of a chirp signal will consume less power throughout time rather than using continuous signal such as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856